Citation Nr: 0421017	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-20 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic changes 
of the cervical and lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his period of service, the veteran was involved in an 
explosion that resulted in injuries to his left hand, second 
metacarpal, thumb, interphalangeal joints, and left index 
finger.  The veteran's left hand disability is service-
connected.  He alleges that during the course of that 
explosion, he incurred injury as well to the cervical and 
lumbar spine when he was thrown back by the force of the 
explosion and knocked unconscious.  The veteran indicated 
that he thought he told the physicians during the course of 
his hospitalization of his back symptoms, but his complaints 
do not appear to be reflected in any of the service records.  
The veteran reported that he felt pain immediately and has 
had symptoms affecting the cervical and lumbosacral spine 
ever since the inservice accident.  See Transcript, Video 
Conference Hearing, July, 2002.  

The veteran has reported that he tried to locate additional 
hospital records that include information regarding his 
inservice injury and resulting disabilities, but to no avail.  
He has also indicated he had private medical treatment with 
Vision Chiropractic and Dr. J. Brandon, in addition to 
several physical therapists, the records of which are not 
included in the claims folder.  

There are conflicting opinions of record as to the etiology 
of the veteran's current degenerative changes of the cervical 
and lumbosacral spine.  In a June 2000 private narrative 
report provided by R. J. Pollett, M.D., the physician stated 
that, while the veteran served in the US Army, he sustained 
injuries to his left hand and probably the neck, mid, and low 
back areas during an explosion.  He also noted that "from 
1968 to 1988, the patient has had continued neck and back 
pain which could and probably have been aggravated by the 
explosion."  

Further, Dr. Pollett noted that the veteran was thrown 
backwards with severe force and, in the process, he probably 
sustained twisting rotational injuries to the neck, mid and 
low back areas.  The doctor acknowledged that the clinical 
history, examination, diagnosis, and treatment plan were 
based on information gathered from the veteran's perception 
of the injury and diagnosis process.  

During a VA examination dated in September 2000, the examiner 
noted that the veteran reported the onset of pain in his 
upper back and neck in 1990 and pain in his lower back in 
1991.  The examiner said that it was highly unlikely that the 
1967 explosion was etiologically related to the subsequent 
development of degenerative disc disease in the veteran's 
cervical and lumbosacral spine.  

In a January 2002 opinion Dr. O. Smith, Jr., DC, opined that 
only a significant trauma such as the explosion in 1967 could 
have caused the significant and devastating changes to the 
veteran's spine at multiple levels.  

The veteran has provided VA with copies of medical literature 
indicating that injuries occurring in youth cause weakening 
and predispose the disk to increased degeneration and 
intradiscal fissuring.

In view of the differing medical opinions of record as to the 
etiology of the veteran's back disability, the veteran's 
testimony that his back injury was incurred during the 1967 
inservice explosion that resulted in injury to his left hand 
and finger, and the absence of any evidence in the record 
that the RO attempted to obtain information from all the 
medical providers listed by the veteran, this matter is 
REMANDED to the RO for the following action:  
1.  The RO should review the claims file 
and ensure compliance with all 
notification and duty to assist 
requirements of the Veterans Claim 
Assistance Act of 2000 (VCAA), as well as 
the provisions of the Veterans Benefits 
Act of 2003.  

2.  In particular, the RO should attempt 
to obtain the military hospital records 
reported by the veteran, to include 
Holloman Air Force Base records and 
records from William Beaumont Hospital.  
All attempts to obtain this information 
should be documented in the claims folder 
and all responses resulting from these 
attempts should be associated with the 
claims folder.  

3.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for any symptoms associated with any 
cervical and lumbosacral spine disability 
since his separation from service in 
October 1967.  After securing the 
necessary releases, the RO should attempt 
to obtain these records.  All efforts to 
obtain these records should be documented 
and associated with the claims folder, 
and all responses resulting from these 
attempts should be associated with the 
claims folder.  

4.  The veteran should then be scheduled 
for a VA examination of the cervical and 
lumbosacral spine with an appropriate 
physician specialist.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should provide an opinion as to 
the etiology of the veteran's current 
disability affecting the cervical and 
lumbosacral spine.  The examiner should 
specifically state: (1) whether or not a 
past traumatic incident such as the one 
that injured the veteran could cause 
premature disc or joint degeneration and, 
(2) whether it is as least as likely as 
not that the veteran's current disability 
of the cervical and lumbosacral spine is 
related to the 1967 inservice explosion 
that injured the his left hand and 
finger.  
Any studies or tests that are necessary 
to render an opinion should be scheduled 
and conducted accordingly.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


